DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The IDS filed to date have been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fine (US 20070133935) hereto after referred to as D1, and further in view of Jutte (US 20180195694) hereto after referred to as D2.

With regard to claim 1, D1 teaches an optical element assembly, in at least figure 5d; comprising: a transparent rod (84) including a first end (mirror side) and a second end (arrow side), the transparent rod being configured to transmit light of first wavelength region ([0037]) made incident on the first end and emit the light of the first wavelength region from the second end ([0037]),  a mirror (96) disposed on a side of the first end of the rod, being configured to reflect one of the light of the first wavelength region ([0037]), and the light of the first wavelength region made incident on the first end of the rod (84).
D1 fails to expressly disclose an optical assembly being configured to absorb light of a second wavelength region falling out of the first wavelength region; and the light of the second wavelength region, and being configured to absorb light of a second wavelength region falling out of the first wavelength region; and a light emitting element configured to emit light of the second wavelength region, and the light of the second wavelength region made incident on the first end of the rod through the mirror.
In a related endeavor, D2 teaches an optical element assembly, in at least ([0042] and fig. 1 element 108); and being configured to absorb light (10) of a second wavelength region ([0042]) falling out of the first wavelength region ([0042]); and the light (10) of the second wavelength region, and being configured to absorb light (10) of 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the dichroic mirror of D2 for the purpose of further delivering light of multiple wavelengths to the fiber optic device.

With regard to claim 2, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches an optical assembly, in at least [0065]; wherein the rod has a cylindrical shape.

With regard to claim 3, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches an optical assembly, wherein the first wavelength region includes a wavelength region of visible light ([0103]; visible or invisible), and the second wavelength region ([0037]) includes a wavelength region of infrared rays ([0103]).

With regard to claim 4, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 

With regard to claim 6, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches an optical assembly, in at least figure 5; comprising: a lens (82) between the light emitting element (28) and the mirror (96) and configured to shape the light emitted from the light emitting element.

With regard to claim 7, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches an optical assembly, in at least figure 5; comprising: an adjustment element (88) between the light emitting element (28) and the mirror (96) and configured to adjust intensity of the light made incident on the first end of the rod from the light emitting element through the mirror ([0114]).

With regard to claim 8, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 fails to expressly disclose an optical assembly, an image sensor (106) disposed in a position opposed to the second end of the rod and configured to image the light of the first wavelength region.

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the image sensor of D2 for the purpose of further capturing the image relayed by the optics.

With regard to claim 9, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 8, wherein D1 further teaches an optical assembly, in at least [0030, 0032, and 0037]; wherein wavelength of the first wavelength region is shorter than wavelength of the second wavelength region.

With regard to claim 10, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches an optical assembly, in at least figure 5; and a light emitter (28) configured to emit the light of the first wavelength region ([0037]) and configured to enter the light to the first end of the rod (84) via the mirror (96), and emit the light from the second end of the rod.

With regard to claim 11, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 10, wherein D1 further teaches an optical assembly, in at least [0030, 0032, and 0037] wherein the 

With regard to claim 12, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 10, wherein D1 further teaches an optical assembly, in at least [0033] and [0103]; wherein the second wavelength region includes wavelength region of infrared rays, and the light of the first wavelength region includes infrared rays of wavelength region different from the infrared rays of the second wavelength region.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/G.A.G/           Examiner, Art Unit 2872                                                                                                                                                                                             
/COLLIN X BEATTY/           Primary Examiner, Art Unit 2872